Citation Nr: 0837787	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May to October, 1993.  The veteran had subsequent service in 
the Air National Guard until December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board notes that the appellant requested a regional 
office hearing in connection with the current claims.  This 
hearing was scheduled and held in November 2002.  The 
appellant testified and the hearing transcript is of record.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of any migraines or 
vertigo.

2.  The veteran is currently diagnosed with migraine 
headaches and endolymphatic hydrops.

3.  The veteran's migraine and endolymphatic hydrops have not 
been shown to be related to his military service.


CONCLUSIONS OF LAW

1.  The veteran's migraine headache disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The veteran's vertigo was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The veteran submitted private 
treatment records of the Medical Center East, Inc., dated in 
August 1999; Dr. S.C., dated in November 1999; Dr. D.T.L., 
dated November 2000 to October 2005; Dr. S.V., dated in 
November 2000; and Dr. A.T. and Eastern Medical Specialists, 
dated November 2000 to November 2005.

The Board notes that the veteran was not afforded a VA 
Compensation and Pension (C&P) examination in regard to his 
claim of entitlement to service connection for migraines or 
in regard to his claim of entitlement to service connection 
for vertigo.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's service medical records do not 
reveal any complaint, diagnosis, or treatment for either 
migraines or vertigo.  In addition, there is no competent 
evidence in the claims folder indicating an association 
between either condition and the veteran's active duty for 
training.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

A. Migraine Headaches

The veteran seeks service connection for migraine headaches.  
The veteran contends that he suffered from migraines while in 
service; however, he did not seek treatment because he feared 
he would not be permitted to continue to serve.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for migraine headaches or 
any other neurological disorder.

The veteran's post service medical records reveal that the 
veteran first complained of and was treated for headaches in 
November 1999.  In November and December 2000 the veteran was 
diagnosed with endolymphatic hydrops and headaches.  In 
December 2001 the veteran was diagnosed with cephalgia.  In 
an undated private medical record the veteran was diagnosed 
with migraines.  The veteran has been consistently diagnosed 
with migraine headaches since May 2003.  The veteran's post 
service medical records do not reveal any indication that the 
veteran's current migraines are related to the veteran's 
period of active service.

In light of the evidence, the Board finds that service 
connection for migraines is not warranted.  The veteran's 
service medical records do not reveal any complaint, 
diagnosis, or treatment for migraines, headaches, or any 
neurological disorder.  While the veteran indicates that he 
had headaches while in service and did not seek treatment 
because he was concerned about being separated from service, 
the medical evidence of record does not support the veteran's 
assertions.  The veteran first complained of and was treated 
for headaches in August 1999, more than five years after 
release from active duty for training and eight months after 
separation from the Air National Guard.  The veteran's 
medical records do not reveal any competent evidence 
associating the veteran's current migraines with service.  
Accordingly, the veteran's claim of entitlement to service 
connection for migraines must be denied.

B. Vertigo

The veteran seeks entitlement to service connection for 
vertigo.  The veteran contends that his vertigo is due to his 
active duty for training.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any vertigo or any 
other neurological disorder.

The veteran's post service medical records reveal that the 
veteran first complained of and was treated for vertigo in 
August 1999.  The veteran was again treated for dizziness in 
November 1999.  As noted above, in November and December 2000 
the veteran was diagnosed with endolymphatic hydrops.  
However, the veteran denied significant dizziness in December 
2000.  In December 2002 the veteran again complained of 
vertigo.  The veteran's post service medical records do not 
reveal any further complaint of or treatment for vertigo.  
The Board notes, however, that the veteran reported, in his 
testimony at a hearing before a Decision Review Officer in 
November 2005, that he still has periods of dizziness.

In light of the evidence, the Board finds that service 
connection for vertigo is not warranted.  The veteran's 
service medical records do not reveal any complaint, 
diagnosis, or treatment for vertigo or any neurological 
disorder.  The veteran's post service medical records do not 
reveal any indication that the veteran's current vertigo is 
associated with the veteran's active service.  Accordingly, 
the veteran's claim of entitlement to service connection for 
vertigo must be denied.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for vertigo is denied.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The veteran contends that his 
current hearing loss, which predated service, was permanently 
aggravated by the veteran's active service.

The Board notes that the veteran, upon examination at 
entrance into service in May 1992, was noted to have hearing 
loss.  Audiometric testing performed at entrance into active 
service revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
35
LEFT
15
0
0
15
50

The Board notes that these results indicate that the veteran 
had a left ear hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 at entrance into service.

Subsequently in service audiometric testing revealed that the 
veteran's hearing loss disability increased in severity and 
reveals that the veteran was issued hearing protection due to 
the veteran's exposure to loud noise in service.

The Board notes that current private audiometric testing 
reveals that the veteran has a bilateral hearing loss 
disability.

The veteran has not been afforded a VA C&P examination to 
determine whether the veteran's current right ear hearing 
loss disability is related to his reported exposure to loud 
noise in service and to determine whether the veteran's 
current left ear hearing loss disability was permanently 
aggravated, beyond its natural progression, during the 
veteran's active service.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, there 
is evidence indicating that the veteran was exposed to loud 
noise in service, that the veteran's right ear hearing loss 
may be associated with the loud noise exposure in service, 
and that the veteran's preexisting left ear hearing loss may 
have increased in severity in service.  Accordingly, the 
claim must be remanded for the veteran to be afforded a VA 
C&P hearing examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hearing loss.  All 
indicated studies should be performed, 
including an audiological evaluation, 
must be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  

The examiner should state the likelihood 
that any hearing loss found to be present 
existed prior to service.  If the 
examiner concludes that his hearing loss 
existed prior to service, the examiner 
should indicate that likelihood that the 
disability worsened during service.  In 
offering this assessment, the examiner 
must acknowledge the decrease in the 
veteran's hearing acuity during service 
and his lay report of a continuity of 
impaired hearing since service.  The 
rationale for all opinions expressed 
should be provided.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


